Citation Nr: 1139894	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-46 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to noise exposure during active duty service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus as it was incurred due to noise exposure during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
The record clearly establishes the presence of current bilateral tinnitus.  Bilateral constant tinnitus was noted by the February 2008 VA examiner and the condition was also diagnosed by a private audiologist in June 2010.  Additionally, while service treatment records are negative for findings or complaints of tinnitus, the Veteran testified in April 2011 that he experienced intermittent tinnitus during service due to noise exposure incurred while supplying parts to running aircraft.  The Veteran is competent to report injuries incurred during service, and the Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  

Regarding the third element of service connection, a nexus between the current disability and the in-service injury, the Veteran has reported a continuity of symptoms since service.  During the April 2011 videoconference hearing, he reported experiencing intermittent tinnitus during service that worsened to constant tinnitus soon after discharge and has continued to the present day.  Although the February 2008 VA examiner provided an opinion against the Veteran's claim, the examiner did not include the basis for his opinion which detracts from its probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board also finds that the continuity of symptoms reported by the Veteran are credible and establish a nexus linking his tinnitus to active duty service.  See 38 C.F.R. § 3.303(b).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for tinnitus is granted.  

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  



ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


